Case 4:18-cv-00644 Document 65-9 Filed on 11/18/19 in TXSD Page 1 of 14




                        EXHIBIT RR

                 2007 Shift Calendars,
                 HOU00146548-146559
Case 4:18-cv-00644 Document 65-9 Filed on 11/18/19 in TXSD Page 2 of 14




                                                                          HOU00146548
Case 4:18-cv-00644 Document 65-9 Filed on 11/18/19 in TXSD Page 3 of 14




                                                                          HOU00146549
Case 4:18-cv-00644 Document 65-9 Filed on 11/18/19 in TXSD Page 4 of 14




                                                                          HOU00146550
Case 4:18-cv-00644 Document 65-9 Filed on 11/18/19 in TXSD Page 5 of 14




                                                                          HOU00146551
Case 4:18-cv-00644 Document 65-9 Filed on 11/18/19 in TXSD Page 6 of 14




                                                                          HOU00146552
Case 4:18-cv-00644 Document 65-9 Filed on 11/18/19 in TXSD Page 7 of 14




                                                                          HOU00146553
Case 4:18-cv-00644 Document 65-9 Filed on 11/18/19 in TXSD Page 8 of 14




                                                                          HOU00146554
Case 4:18-cv-00644 Document 65-9 Filed on 11/18/19 in TXSD Page 9 of 14




                                                                          HOU00146555
Case 4:18-cv-00644 Document 65-9 Filed on 11/18/19 in TXSD Page 10 of 14




                                                                           HOU00146556
Case 4:18-cv-00644 Document 65-9 Filed on 11/18/19 in TXSD Page 11 of 14




                                                                           HOU00146557
Case 4:18-cv-00644 Document 65-9 Filed on 11/18/19 in TXSD Page 12 of 14




                                                                           HOU00146558
Case 4:18-cv-00644 Document 65-9 Filed on 11/18/19 in TXSD Page 13 of 14




                                                                           HOU00146559
Case 4:18-cv-00644 Document 65-9 Filed on 11/18/19 in TXSD Page 14 of 14




                                                                           HOU00146560
